Citation Nr: 0814208	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of sense of 
smell.

4.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to service connection for 
bilateral hearing loss, tinnitus, loss of sense of smell, and 
a respiratory condition (claimed as breathing difficulties).  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a current hearing loss disability.

2.  Tinnitus was not diagnosed in service or for many years 
thereafter, and there is no competent medical evidence that 
tinnitus is related to service.

3.  There is no competent medical evidence that the veteran's 
loss of the sense of smell is related to service.

4.  There is no competent medical evidence that the veteran's 
current chronic respiratory disability is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

3.  A loss of the sense of smell was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

4.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed hearing loss, tinnitus, 
loss of smell, and respiratory disabilities.  VA's duty to 
assist doctrine does not require that the veteran be afforded 
a medical examination for any of the claimed disabilities, 
however, because: regarding his hearing loss claim there is 
no medical evidence indicating that he has a current 
diagnosis of the disability; regarding his claimed tinnitus, 
loss of smell, and respiratory disabilities there is no 
competent evidence, including continuity of symptomatology, 
indicating an association between an in-service event and any 
current disabilities.  See, McLendon v. Nicholson, 20 Vet. 
App. 79, 82-83  (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Bilateral Hearing Loss

The veteran seeks service connection for a bilateral hearing 
loss disability.  He claims that he is presently suffering 
from hearing loss as a result of experiencing noise exposure 
during weapons training for the Army Rangers at Fort Hood.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The medical evidence of record does not show a present 
diagnosis of hearing loss.  Service medical records (SMRs) do 
not indicate an in-service incurrence of hearing loss.  There 
is no evidence of record indicating that the veteran has been 
diagnosed with, or sought treatment for, hearing loss at any 
time following service.  Likewise, there is no evidence of 
record, including the veteran's lay statements, indicating 
that the veteran has experienced a continuity of 
symptomatology related to his claimed hearing loss disability 
since he left active service.  

\Personnel records show that the veteran's military 
occupational specialty (MOS) was as a finance officer, and 
that he did not have foreign service.  He was awarded the 
sharpshooter (rifle) badge, however this alone does not 
establish that the veteran was exposed to acoustic trauma 
while in-service or that his claimed hearing loss incurred 
during service.

Nonetheless, regardless of whether the veteran experienced 
acoustic trauma while in service as he contends he did, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran has stated that he has hearing loss.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise, such as a diagnosis or 
the etiology of a disease or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
evidence of record, which does not show any diagnosis of, or 
treatment for, hearing loss.  See 38 C.F.R. § 3.385 (2007).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

II.  Tinnitus

The veteran seeks service connection for tinnitus.  He claims 
that his tinnitus began shortly after basic training as a 
result of his exposure to loud noises during weapons training 
at Fort Hood.  

The record shows a present tinnitus disability.  A private 
medical treatment record from the veteran's physician dated 
in April 2004 notes that the veteran reported some tinnitus.  

The next issue is whether there is evidence of any in-service 
incurrence of tinnitus.  The service medical records (SMRs) 
are negative.  Personnel records show that the veteran's MOS 
was as a finance officer, and that he did not have foreign 
service.  He was awarded the sharpshooter (rifle) badge, 
however this alone does not establish that the veteran was 
exposed to acoustic trauma while in-service or that his 
claimed tinnitus incurred during service.

Regardless of whether the veteran was exposed to acoustic 
trauma in service, there is simply no competent medical 
evidence that the veteran's tinnitus is related to service.  

The favorable evidence consists of the veteran's contention 
that his current reported tinnitus is related to noise 
exposure in service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of tinnitus of record is in 
2004.  This is approximately 36 years after the veteran was 
discharged from service.   The passage of 36 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses of 
tinnitus is related to noise exposure in service, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though the 
veteran's lay assertions have been considered, they do not 
outweigh the evidence of record, which shows that the 
veteran's tinnitus did not develop for many years after 
service and that there is no relation between the veteran's 
current diagnosis of tinnitus and noise exposure during 
service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet App. 
at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

III.  Loss of Smell and Respiratory Disabilities

The veteran seeks service connection for loss and smell and 
respiratory disabilities.  The veteran claims that a sinus 
condition incurred in service contributed to and aggravated 
his loss of the sense of his smell and his respiratory 
condition.  The veteran claims that he first reported 
difficulties with his sinus system while stationed at Fort 
Polk, that his nose was "running like a faucet," and that 
he took "Ornate" to deal with his problems.  The veteran 
also claims that he dealt with chronic sinusitis during the 
entire time he was stationed at Fort Polk.

The veteran is not service connected for a sinus condition, 
or any other disability. His attorney's suggested claim that 
his present claimed nasal and respiratory disabilities are 
secondary to a sinus condition in service is simply not 
tenable absent a showing that the veteran did, in fact, have 
a chronic sinus condition in service.

The record shows present nasal and respiratory disabilities.  
Private medical treatment records from the veteran's 
physician dated in March 2002 and September 2003 note that 
the veteran subjectively reported that he has a decreased 
sense of smell.  January 2002 private medical records show 
diagnoses of chronic rhinosinusitus and nasal polyposis.  
Likewise, private medical records dated in June 2003 note 
that the veteran was diagnosed with chronic rhinosinusitus, 
chronic sinusitis, and nasal polyps.  

Service medical records (SMRs) dated in August and September 
1966 reflect that the veteran reported seasonal sinusitis.  
However it does not appear that the veteran was treated for 
seasonal sinusitis, or any other nasal or respiratory 
disability, while in-service.  

Regardless of whether the veteran suffered from seasonal 
sinusitis during active service, the evidence does not show 
that the veteran's current loss of smell and respiratory 
disabilities are related to service.  

The favorable evidence consists of the veteran's contention 
that his current disabilities are related to a chronic 
sinusitis condition that began in-service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of any nasal or respiratory 
disabilities of record is in January 2002, more than 30 years 
after the veteran was discharged from service.  The passage 
of more than 30 years before any evidence of the disability 
is of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to an in-service sinus condition, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though the 
veteran's lay assertions have been considered, they do not 
outweigh the evidence of record, which shows that the 
veteran's loss of smell and respiratory disabilities did not 
develop for many years after service.  Importantly, there is 
no competent medical evidence relating the veteran's current 
nasal and respiratory disabilities and service.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
loss of smell and respiratory disabilities is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for loss of sense of smell 
is denied.

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


